Clarke, Justice.
This is an appeal from a denial of Collins’ petition for habeas corpus in an extradition proceeding initiated by the State of Louisiana.
Upon examination of the record below we find the extradition documents are in order. The habeas court properly addressed all issues as provided for in Carver v. Stynchcombe, 243 Ga. 477,(254 SE2d 856) (1979), and his finding that the requirements of Michigan v. Doran, 439 U. S. 282 (99 SC 530, 58 LE2d 521) (1978), were met is supported by the evidence.
Appellant does not challenge this determination, but alleges he failed to receive a speedy trial in Louisiana. This is an issue to be determined in the demanding state. Hutson v. Stoner, 244 Ga. 52 (257 SE2d 539) (1979).

Judgment affirmed.


All the Justices concur.